--------------------------------------------------------------------------------





PLEDGE AGREEMENT
dated as of December 28, 2011
among
VERIFONE INTERMEDIATE HOLDINGS, INC.,
VERIFONE, INC.,
THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------


TABLE OF CONTENTS* 
Page
ARTICLE I
DEFINITIONS
Section 1.01
Terms Defined in the Credit Agreement    1

Section 1.02
Terms Defined in the UCC    1

Section 1.03
Additional Definitions    2

Section 1.04
Terms Generally    6

ARTICLE II
THE SECURITY INTERESTS
Section 2.01
Grant of Security Interests    7

Section 2.02
Pledged Collateral    7

Section 2.03
Security Interests Absolute    8

Section 2.04
Continuing Liability of the Loan Parties    9

ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01
Title to Pledged Collateral    9

Section 3.02
Validity, Perfection and Priority of Security Interests    9

Section 3.03
Collateral    10

Section 3.04
No Consents    10

ARTICLE IV
COVENANTS
Section 4.01
Delivery of Pledged Collateral    11

Section 4.02
Delivery of Perfection Certificate; Filing of Financing Statements    11

Section 4.03
Change of Name, Identity, Structure or Location; Subjection to Other Security
Agreements    11

Section 4.04
Further Actions    12

Section 4.05
Disposition of Pledged Collateral    12

Section 4.06
Additional Pledged Collateral    12

Section 4.07
Information Regarding Pledged Collateral    13

ARTICLE V
DISTRIBUTIONS ON PLEDGED COLLATERAL; VOTING
Section 5.01
Right to Receive Distributions on Pledged Collateral; Voting    13

ARTICLE VI
GENERAL AUTHORITY; REMEDIES
Section 6.01
General Authority    14

Section 6.02
Authority of Collateral Agent    15

Section 6.03
Remedies upon Event of Default    15

Section 6.04
Securities Act; Registration Rights    17

Section 6.05
Other Rights of the Collateral Agent    19

Section 6.06
Limitation on Duty of Collateral Agent in Respect of Pledged Collateral    19

Section 6.07
Waiver and Estoppel    19

Section 6.08
Application of Proceeds    20



                                                                            
* 
The Table of Contents is not a part of the Pledge Agreement.


- i-

--------------------------------------------------------------------------------


Page
ARTICLE VII
THE COLLATERAL AGENT
Section 7.01
Concerning the Collateral Agent    21

Section 7.02
Appointment of Co-Collateral Agent    21

Section 7.03
Appointment of Sub-Agents    21

ARTICLE VIII
MISCELLANEOUS
Section 8.01
Notices    22

Section 8.02
No Waivers; Non-Exclusive Remedies    22

Section 8.03
Compensation and Expenses of the Collateral Agent; Indemni-fication    22

Section 8.04
Enforcement    24

Section 8.05
Amendments and Waivers    24

Section 8.06
Successors and Assigns    25

Section 8.07
Governing Law    25

Section 8.08
Limitation of Law; Severability    25

Section 8.09
Counterparts; Effectiveness    25

Section 8.10
Additional Loan Parties    26

Section 8.11
Termination; Release of Loan Parties    26

Section 8.12
Entire Agreement    26



Schedules:


Schedule I    –    List of Pledged Shares
Schedule II    –    List of Pledged Notes
Schedule III    –    List of Pledged LLC Interests
Schedule IV    –    List of Pledged Partnership Interests
Schedule 4.01    –    Certain Post-Closing Matters


Exhibits:


Exhibit A    –    Form of Issuer Control Agreement









































- ii-

--------------------------------------------------------------------------------


PLEDGE AGREEMENT dated as of December 28, 2011 (as amended, restated, modified
or supplemented from time to time, this “Agreement”) among VERIFONE INTERMEDIATE
HOLDINGS, INC., VERIFONE INC., the SUBSIDIARY GUARANTORS from time to time party
hereto and JPMORGAN CHASE BANK, N.A., as Collateral Agent for the benefit of the
Finance Parties referred to herein.


VeriFone Intermediate Holdings, Inc., a Delaware corporation (“Holdings”), and
VeriFone, Inc., a Delaware corporation (the “Borrower”), propose to enter into a
Credit Agreement dated as of December 28, 2011 (as amended, restated, modified
or supplemented from time to time and including any agreement extending the
maturity of, refinancing or otherwise amending, amending and restating or
otherwise modifying or restructuring all or any portion of the obligations of
the Borrower under such agreement or any successor agreement, the “Credit
Agreement”; the terms defined therein which are not otherwise defined herein
being used herein as therein defined) among Holdings, the Borrower, the banks
and other lending institutions from time to time party thereto (each a “Lender”
and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender (together with its successor or
successors in each such capacity, the “Administrative Agent,” the “L/C Issuer”
and the “Swing Line Lender,” respectively), Merrill Lynch, Pierce Fenner & Smith
Incorporated and Wells Fargo Bank, National Association, as Co-Syndication
Agents (together with their respective successors in such capacity, the
“Co-Syndication Agents”) and Barclays Bank PLC and RBC Capital Markets, as
Co-Documentation Agents (together with their respective successors in such
capacity, the “Co-Documentation Agents”).
To induce the Lenders to enter into the Credit Agreement and the other Loan
Documents), the Cash Management Banks to provide financial accommodations in
respect of Cash Management Obligations and the Swap Creditors to enter into Swap
Agreements with one or more Loan Parties permitted under the Credit Agreement,
and as a condition precedent to the obligations of the Lenders under the Credit
Agreement, each of Holdings and Subsidiary Guarantors have agreed, jointly and
severally, to provide a guaranty of all obligations of the Borrower and the
other Loan Parties under or in respect of the Finance Documents.
As a further condition precedent to the obligations of the Lenders under the
Credit Agreement, Holdings, the Borrower and each Subsidiary Guarantor (each a
“Loan Party” and, together with each other person that becomes a party hereto
pursuant to Section 7.10 hereof and the respective successors and permitted
assigns of each of the foregoing, the “Loan Parties”) has agreed or will agree
to grant a continuing security interest in favor of the Collateral Agent in and
to the Collateral (as hereinafter defined) to secure the Finance Obligations (as
hereinafter defined). Accordingly, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Terms Defined in the Credit Agreement. Capitalized terms defined
in the Credit Agreement and not otherwise defined herein have, as used herein,
the respective meanings provided for therein.
Section 1.02    Terms Defined in the UCC. Unless otherwise defined herein or in
the Credit Agreement or the context otherwise requires, the following terms,
together with any uncapitalized terms used herein which are defined in the UCC
(as defined below), have the respective meanings provi-ded in the UCC: (i)
Certificated Security; (ii) Financial Asset; (iii) Investment Property; (iv)
Payment Intangible; (v) Proceeds; (vi) Securities Account; (vii) Securities
Intermediary; (viii) Security; (ix) Security Certificate; (x) Uncertificated
Security; and (xi) Security Entitlement.



1

--------------------------------------------------------------------------------


Section 1.03    Additional Definitions. Terms defined in the introductory
section hereof have the respective meanings set forth therein. The following
additional terms, as used herein, have the following respective meanings:
“Account Control Agreement” means with respect to a Securities Account, a
securities control agreement in a form reasonably acceptable in form and
substance to the Collateral Agent, among one or more Loan Parties, the
Collateral Agent and the Securities Intermediary which maintains such Securities
Account, in each case as the same may be amended, restated, modified or
supplemented from time to time.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Finance Parties, and its successor or successors in
such capacity.
“Delivery” and the corresponding term “Delivered” when used with respect to
Pledged Collateral means:
(i)    in the case of Pledged Collateral constituting Certificated Securities,
transfer thereof to the Collateral Agent or its nominee or custodian by physical
delivery to the Collateral Agent or its nominee or custodian, such Pledged
Collateral to be in suitable form for transfer by delivery, or accompanied by
undated instruments of transfer or assignment duly executed in blank;
(ii)    in the case of Pledged Collateral constituting Uncertificated
Securities, (A) registration thereof on the books and records of the issuer
thereof in the name of the Collateral Agent or its nominee or custodian (who may
not be a Securities Intermediary) or (B) the execution and delivery by the
issuer thereof of an effective agreement, substantially in the form of Exhibit A
hereto (each an “Issuer Control Agreement”), pursuant to which such issuer
agrees that it will comply with instructions originated by the Collateral Agent
or such nominee or custodian without further consent of the registered owner of
such Pledged Collateral or any other Person;
(iii)    in the case of Pledged Collateral constituting Security Entitlements or
other Financial Assets deposited in or credited to a Securities Account, at the
option of the Borrower (A) completion of all actions necessary to constitute the
Collateral Agent or its nominee or custodian the entitlement holder with respect
to each such Security Entitlement or (B) the execution and delivery by the
relevant Securities Intermediary of an effective Account Control Agreement
pursuant to which such Securities Intermediary agrees to comply with all
entitlement orders originated by the Collateral Agent or such nominee or
custodian without further consent by the relevant entitlement holder or any
other Person;
(iv)    in the case of LLC Interests and Partnership Interests which do not
constitute Securities, (A) compliance with the provisions of clause (i) above
for each such item of Pledged Collateral which is represented by a certificate
and (B) compliance with the provisions of clause (ii) above for each such item
of Pledged Collateral which is not evidenced by a certificate;
(v)    in the case of Pledged Collateral which constitute Instruments, transfer
thereof to the Collateral Agent or its nominee or custodian by physical delivery
to the Collateral Agent or its nominee or custodian indorsed to, or registered
in the name of, the Collateral Agent or its nominee or custodian or indorsed in
blank; and
(vi)    in the case of cash, transfer thereof to the Collateral Agent or its
nominee or custodian by physical delivery to the Collateral Agent or its nominee
or custodian;
and in each case such additional or alternative procedures as may hereafter
become reasonably appropriate to grant control of, or otherwise perfect a
security interest in, any Pledged Collateral in favor



2

--------------------------------------------------------------------------------


of the Collateral Agent or its nominee or custodian, consistent with changes in
applicable Law or regulations or the interpretation thereof.
“Event of Default” means one or more Events of Default, as such term is defined
in the Credit Agreement.
“Excluded Assets” has the meaning set forth in Section 2.02(b) of this
Agreement.
“Federal Securities Laws” has the meaning set forth in Section 6.03(a) of this
Agreement.
“General Intangibles” means all “general intangibles” (as defined in the UCC),
including, without limitation, (i) all Payment Intangibles and other obligations
and indebtedness owing to any Loan Party in respect of Pledged Collateral and
(ii) all interests in limited liability companies and/or partnerships which
interests do not constitute Securities.
“Immaterial First Tier Foreign Subsidiary” means any direct Foreign Subsidiary
of a Loan Party; provided that (i) the total assets (when combined with the
assets of such Foreign Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) of all Immaterial First Tier Foreign Subsidiaries in the aggregate
at the last day of the most recently ended four full fiscal quarters on or prior
to such determination date for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) of the Credit Agreement, were in the
aggregate less than 5% of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries at such date and (ii) the gross revenues (when combined
with the revenues of such Foreign Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) of all Immaterial First Tier Foreign Subsidiaries in
the aggregate for such four full fiscal quarters were less than 5% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP.
“Indemnitee” has the meaning set forth in Section 8.03(c) of this Agreement.
“Instruments” means:
(i)    the promissory notes described on Schedule II hereto, as such Schedule
may be amended, supplemented or modified from time to time (the “Pledged
Notes”), and all interest, distributions, cash, instruments and other property,
income, profits and proceeds from time to time received or receivable or
otherwise made upon or distributed in respect of or in exchange for any or all
of the Pledged Notes;
(ii)    all additional or substitute promissory notes from time to time issued
to or otherwise acquired by any Loan Party in any manner in respect of Pledged
Notes or otherwise, and all interest, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received or receivable
or otherwise made upon or distributed in respect of such additional or
substitute notes; and
(iii)    all promissory notes, bankers’ acceptances, commercial paper,
negotiable certificates of deposit and other obligations constituting
“instruments” within the meaning of the UCC;
and to the extent not otherwise included in the foregoing, all cash and non-cash
Proceeds thereof.
“LLC Interests” means:
(i)    the limited liability company membership interests described on Schedule
III hereto, as such Schedule may be amended, supplemented or modified from time
to time (the “Pledged LLC Interests”), and all dividends, distributions, cash,
instruments and other property, income, profits and proceeds from time to time
received or receivable or otherwise made upon or distributed in respect of or in
exchange for any or all of the Pledged LLC Interests;



3

--------------------------------------------------------------------------------


(ii)    all additional or substitute limited liability company membership
interests from time to time issued to or otherwise acquired by any Loan Party in
any manner in respect of Pledged LLC Interests or otherwise, and all dividends,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of such additional or substitute membership interests;
(iii)    all right, title and interest of any Loan Party in each limited
liability company to which any Pledged LLC Interest relates, including, without
limitation:
(A)    all interests of such Loan Party in the capital of such limited liability
company and in all profits, losses and assets, whether tangible or intangible
and whether real, personal or mixed, of such limited liability company, and all
other distributions to which such Loan Party shall at any time be entitled in
respect of such Pledged LLC Interests;
(B)    all other payments due or to become due to such Loan Party in respect of
Pledged LLC Interests, whether under any limited liability company agreement or
operating agreement or otherwise and whether as contractual obligations,
damages, insurance proceeds or otherwise;
(C)    all of such Loan Party’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any limited
liability company agreement or operating agreement, or at Law or otherwise in
respect of such Pledged LLC Interests;
(D)    all present and future claims, if any, of such Loan Party against any
such limited liability company for moneys loaned or advanced, for services
rendered or otherwise; and
(E)    all of such Loan Party’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Loan Party relating to
such Pledged LLC Interests, including any power to terminate, cancel or modify
any limited liability company agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
such Loan Party in respect of such Pledged LLC Interests and any such limited
liability company, to make determinations, to exercise any election (including,
without limitation, election of remedies) or option to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce, collect or give receipt for any of the
foregoing or for any assets of any such limited liability company, to enforce or
execute any checks or other instruments or orders, to file any claims and to
take any other action in connection with any of the foregoing;
and, in each case to the extent not otherwise included in the foregoing, all
cash and non-cash Proceeds thereof.
“Loan Party” means Holdings, the Borrower, any Subsidiary Guarantor and each
other Loan Party, and “Loan Parties” means all of them, collectively.
“Partnership Interests” means:
(i)    the partnership interests described on Schedule IV hereto, as such
Schedule may be amended, supplemented or modified from time to time (the
“Pledged Partnership Interests”), and all dividends, distributions, cash,
instruments and other property, income, profits and



4

--------------------------------------------------------------------------------


proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of or in exchange for any or all of the Pledged
Partnership Interests;
(ii)    all additional or substitute partnership interests from time to time
issued to or otherwise acquired by any Loan Party in any manner in respect of
Pledged Partnership Interests or otherwise, and all dividends, distributions,
cash, instruments and other property, income, profits and proceeds from time to
time received or receivable or otherwise made upon or distributed in respect of
such additional or substitute partnership interests;
(iii)    all right, title and interest of any Loan Party in each partnership to
which any Pledged Partnership Interest relates, including, without limitation:
(A)    all interests of such Loan Party in the capital of such partnership and
in all profits, losses and assets, whether tangible or intangible and whether
real, personal or mixed, of such partnership, and all other distributions to
which such Loan Party shall at any time be entitled in respect of such Pledged
Partnership Interests;
(B)    all other payments due or to become due to such Loan Party in respect of
Pledged Partnership Interests, whether under any partnership agreement or
otherwise and whether as contractual obligations, damages, insurance proceeds or
otherwise;
(C)    all of such Loan Party’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any partnership
agreement, or at Law or otherwise in respect of such Pledged Partnership
Interests;
(D)    all present and future claims, if any, of such Loan Party against any
such partnership for moneys loaned or advanced, for services rendered or
otherwise; and
(E)    all of such Loan Party’s rights under any partnership agreement or at Law
to exercise and enforce every right, power, remedy, authority, option and
privilege of such Loan Party relating to such Pledged Partnership Interests,
including any power to terminate, cancel or modify any partnership agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Loan Party in respect of such Pledged Partnership Interests and
any such partnership, to make determinations, to exercise any election
(including, without limitation, election of remedies) or option to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or give receipt for any
of the foregoing or for any assets of any such partnership, to enforce or
execute any checks or other instruments or orders, to file any claims and to
take any other action in connection with any of the foregoing;
and in each case to the extent not otherwise included in the foregoing, all cash
and non-cash Proceeds thereof.
“Perfection Certificate” means a certificate, substantially in the form of
Exhibit F-3 to the Credit Agreement, completed and supplemented with the
schedules and attachments contemplated thereby.
“Permitted Lien” means any Permitted Lien as defined in the Credit Agreement.
“Pledged Collateral” has the meaning set forth in Section 2.02 of this
Agreement.
“Pledged LLC Interests” has the meaning set forth in clause (i) of the
definition of “LLC Interests.”
“Pledged Notes” has the meaning set forth in clause (i) of the definition of
“Instruments”.



5

--------------------------------------------------------------------------------


“Pledged Partnership Interests” has the meaning set forth in clause (i) of the
definition of “Partnership Interests”.
“Pledged Shares” has the meaning set forth in clause (i) of the definition of
“Stock.”
“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit F-1 to the Credit Agreement, dated as of the date hereof among Holdings,
the Borrower, the Subsidiary Guarantors and the Collateral Agent, as the same
may be amended, modified or supplemented from time to time.
“Security Interests” means the security interests in the Pledged Collateral
granted under this Agreement securing the Finance Obligations.
“Stock” means:
(i)    the shares of capital stock and other Securities described on Schedule I
hereto, as such Schedule may be amended, supplemented or modified from time to
time (the “Pledged Shares”), and all dividends, interest, distributions, cash,
instruments and other property, income, profits and proceeds from time to time
received, receivable or otherwise made upon or distributed in respect of or in
exchange for any or all of the Pledged Shares; and
(ii)    all additional or substitute shares of capital stock or other equity
interests of any class of any issuer from time to time issued to or otherwise
acquired by any Loan Party in any manner in respect of Pledged Shares or
otherwise, the certificates representing such additional or substitute shares,
and all dividends, interest, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received, receivable or
otherwise made upon or distributed in respect of or in exchange for any or all
of such additional or substitute shares;
and in each case to the extent not otherwise included in the foregoing, all cash
and non-cash proceeds thereof.
“Supporting Obligation” means a letter-of-credit right, guaranty or other
secondary obligation supporting, or any Lien securing, the payment or
performance of one or more Instruments, Investment Property or other item of
Pledged Collateral.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of Law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Pledged Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “UCC” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
Section 1.04    Terms Generally. The definitions in Sections 1.02 and 1.03 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context, shall otherwise require. Unless otherwise
expressly provided herein, the word “day” means a calendar day.









6

--------------------------------------------------------------------------------


ARTICLE II    
THE SECURITY INTERESTS
Section 2.01    Grant of Security Interests. To secure the due and punctual
payment of all Finance Obligations under the Finance Documents, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or due or to become due, in accordance
with the terms thereof and to secure the performance of all of the Finance
Obligations of each Loan Party hereunder and under the other Finance Documents,
each Loan Party hereby grants to the Collateral Agent for the benefit of the
Finance Parties a security interest in, and each Loan Party hereby pledges and
collaterally assigns to the Collateral Agent for the benefit of the Finance
Parties, all of such Loan Party’s right, title and interest in, to and under the
Pledged Collateral.
Section 2.02    Pledged Collateral. (a) All right, title and interest of each
Loan Party in, to and under the following property, whether now owned or
existing or hereafter created or acquired by a Loan Party, whether tangible or
intangible, and regardless of where located, are herein collectively called the
“Pledged Collateral”:
(i)    Stock;
(ii)    Instruments;
(iii)    LLC Interests;
(iv)    Partnership Interests;
(v)    Investment Property;
(vi)    Financial Assets;
(vii)    all General Intangibles; and
(viii)    to the extent not otherwise included, all Proceeds of all or any of
the Pledged Collateral described in clauses (i) through (vii) hereof;
(b)    Notwithstanding anything herein to the contrary, in no event shall the
Pledged Collateral include or the security interest created by this Agreement
attach to the following (all of which being hereinafter collectively referred to
as the “Excluded Assets”):
(1)    except as otherwise required by Section 6.12(d) of the Credit Agreement,
shares of capital stock having voting power in excess of 65% of the voting power
of all classes of capital stock of any Subsidiary of any Loan Party that (x)
constitutes an Excluded Subsidiary meeting the conditions set forth in clause
(d) of the definition thereof or (y) is Foreign Subsidiary,
(2)    Equity Interests constituting margin stock; and
(3)     Equity Interests of non-wholly owned Subsidiaries which cannot be
pledged without the consent of another party (other than another Loan Party)
pursuant to the terms of the Organization Documents of such non-Wholly Owned
Subsidiary (after giving effect to Sections 9-406 and 9-408 of the UCC and other
applicable Law);
provided, however, that the Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause (1)
through (3) (unless such Proceeds, substitutions or replacements would
constitute Excluded Assets referred to in clauses (1) through (3)).





7

--------------------------------------------------------------------------------


Section 2.03    Security Interests Absolute. All rights of the Collateral Agent,
all security interests hereunder and all obligations of each Loan Party
hereunder are unconditional and absolute and independent and separate from any
other security for or guaranty of the Finance Obligations, whether executed by
such Loan Party, any other Loan Party or any other Person. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be released, discharged or otherwise affected or impaired by:
(i)    any extension, renewal, settlement, compromise, acceleration, waiver or
release in respect of any obligation of any other Loan Party under any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation, by operation of Law or otherwise;
(ii)    any change in the manner, place, time or terms of payment of any Finance
Obligation or any other amendment, supplement or modification to any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation;
(iii)    any release, non-perfection or invalidity of any direct or indirect
security for any Finance Obligation, any sale, exchange, surrender, realization
upon, offset against or other action in respect of any direct or indirect
security for any Finance Obligation or any release of any other obligor or Loan
Parties in respect of any Finance Obligation;
(iv)    any change in the existence, structure or ownership of any Loan Party,
or any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Loan Party or
its assets or any resulting disallowance, release or discharge of all or any
portion of any Finance Obligation;
(v)    the existence of any claim, set-off or other right which any Loan Party
may have at any time against the Borrower, any other Loan Party, any Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
(vi)    any invalidity or unenforceability relating to or against the Borrower
or any other Loan Party for any reason of any Finance Document or any other
agreement or instrument evidencing or securing any Finance Obligation or any
provision of applicable Law or regulation purporting to prohibit the payment by
the Borrower or any other Loan Party of any Finance Obligation;
(vii)    any failure by any Finance Party: (A) to file or enforce a claim
against any Loan Party or its estate (in a bankruptcy or other proceeding); (B)
to give notice of the existence, creation or incurrence by any Loan Party of any
new or additional indebtedness or obligation under or with respect to the
Finance Obligations; (C) to commence any action against any Loan Party; (D) to
disclose to any Loan Party any facts which such Finance Party may now or
hereafter know with regard to any Loan Party; or (E) to proceed with due
diligence in the collection, protection or realization upon any collateral
securing the Finance Obligations;
(viii)    any direction as to application of payment by the Borrower, any other
Loan Party or any other Person;
(ix)    any subordination by any Finance Party of the payment of any Finance
Obligation to the payment of any other liability (whether matured or unmatured)
of any Loan Party to its creditors;
(x)    any act or failure to act by the Collateral Agent or any other Finance
Party under



8

--------------------------------------------------------------------------------


this Agreement or otherwise which may deprive any Loan Party of any right to
subrogation, contribution or reimbursement against any other Loan Party or any
right to recover full indemnity for any payments made by such Loan Party in
respect of the Finance Obligations; or
(xi)    any other act or omission to act or delay of any kind by any Loan Party
or any Finance Party or any other Person or any other circumstance whatsoever
which might, but for the provisions of this clause, constitute a legal or
equitable discharge of any Loan Party’s obligations hereunder, except that a
Loan Party may assert the defense of final payment in full of the Finance
Obligations.
Each Loan Party has irrevocably and unconditionally delivered this Agreement to
the Collateral Agent, for the benefit of the Finance Parties, and the failure by
any other Person to sign this Agreement or a pledge agreement similar to this
Agreement or otherwise shall not discharge the obligations of any Loan Party
hereunder.
This Agreement shall remain fully enforceable against each Loan Party
irrespective of any defenses that any other Loan Party may have or assert in
respect of the Finance Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Loan Party may
assert the defense of final payment in full of the Finance Obligations.
Section 2.04    Continuing Liability of the Loan Parties. The Security Interests
are granted as security only and shall not subject the Collateral Agent or any
Finance Party to, or transfer or in any way affect or modify, any obligation or
liability of any Loan Party with respect to any of the Pledged Collateral or any
transaction in connection therewith.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants that:
Section 3.01    Title to Pledged Collateral. Such Loan Party is the legal,
record and beneficial owner of, and has good and marketable title to, all of the
Pledged Collateral pledged by it hereunder, free and clear of any Liens other
than Permitted Liens and Liens securing indebtedness to be repaid with the
proceeds of the initial Loans under the Credit Agreement and in respect of which
the Administrative Agent has received pay-off letters and instruments
appropriate under local Law to effect the termination of such Liens. Other than
financing statements or other similar or equivalent documents or instruments
with respect to the Security Interests and Permitted Liens, no financing
statement, mortgage, security agreement or similar or equivalent document or
instrument covering all or any part of the Pledged Collateral is on file or of
record in any jurisdiction in which such filing or recording would be effective
to perfect a Lien on such Pledged Collateral. No Pledged Collateral is in the
possession or control of any Person asserting any claim thereto or security
interest therein, except that the Collateral Agent or its nominee, custodian or
a Securities Intermediary acting on its behalf may have possession and/or
control of Pledged Collateral as contemplated hereby and by the other Loan
Documents.
Section 3.02    Validity, Perfection and Priority of Security Interests. The
Security Interests constitute valid security interests under the UCC securing
the Finance Obligations. Upon Delivery of all Pledged Collateral to the
Collateral Agent in accordance with the provisions hereof and due filing of
Uniform Commercial Code financing statements stating that the same covers “all
assets of the Debtor”, “all personal property of the Debtor” or words of similar
import in the offices specified on Schedule 4.01 of the Security Agreement, the
Security Interests shall constitute perfected security



9

--------------------------------------------------------------------------------


interests in all right, title and interest of such Loan Party in the Pledged
Collateral (subject to the requirements of Section 9-315 of the UCC with respect
to any proceeds of Pledged Collateral and to the further requirement that
additional steps may be necessary to perfect the Security Interests in dividends
or other distributions in kind), in each case prior to all other Liens and
rights of others therein except for Permitted Liens, and, to the extent control
of such Pledged Collateral may be obtained pursuant to Article 8 and/or 9 of the
UCC, the Collateral Agent will have control of the Pledged Collateral subject to
no adverse claims of any Person. Except as set forth on Schedule 4.01 of the
Security Agreement, on and as of the date hereof no registration, recordation or
filing with any Governmental Authority is required in connection with the
execution and delivery of this Agreement or necessary for the validity or
enforceability hereof or for the perfection of the Security Interests subject to
the last sentence of Section 4.04. The Security Interests are prior to all other
Liens on the Pledged Collateral other than Permitted Liens having priority over
the Collateral Agent’s Lien by operation of Law or otherwise as permitted under
the Credit Agreement. For the avoidance of doubt, the failure to perfect the
share pledge under the local law of the jurisdiction of any Foreign Subsidiary
issuer shall not cause the representation and warranty in this Section 3.02 not
to be true in any respect.
Section 3.03    Collateral.
(a)    Schedules I, II, III and IV hereto (as such schedules may be amended,
supplemented or modified from time to time) set forth (i) the name and
jurisdiction of organization of, and the ownership interest (including
percentage owned and number of authorized shares or share capital) of such Loan
Party in the Stock, LLC Interests and Partnership Interests issued by each of
such Loan Party’s direct Subsidiaries which are required to be included in the
Pledged Collateral and pledged hereunder,
(ii) all other Stock, LLC Interests and Partnership Interests directly owned by
such Loan Party that are required to be included in the Pledged Collateral and
pledged hereunder and (iii) the issuer, date of issuance and amount of all
promissory notes having a face value in excess of $2,500,000 directly owned or
held by such Loan Party that are required to be included in the Pledged
Collateral and pledged hereunder. Such Loan Party holds all such Pledged
Collateral directly (i.e., not through a Subsidiary, Securities Intermediary or
any other Person).
(b)    All Pledged Collateral consisting of Pledged Shares, Pledged LLC
Interests and Pledged Partnership Interests has been duly authorized and validly
issued, is fully paid and, with respect to capital stock of a corporation
non-assessable, and is subject to no options to purchase or similar rights of
any Person. Except as set forth on Schedules I, III and IV hereto, (i) such
Pledged Collateral constitutes 100% of the issued and outstanding shares of
capital stock or other equity interests of the respective issuers thereof, (ii)
no issuer of Pledged Collateral has outstanding any security convertible into or
exchangeable for any shares of its capital stock or other equity interests or
any warrant, option, convertible security, instrument or other interest
entitling the holder thereof to acquire any such shares or any security
convertible into or exchangeable for such shares, (iii) there are no voting
trusts, stockholder agreements, proxies or other agreements in effect with
respect to the voting or transfer of such shares of its capital stock and (iv)
there are no Liens or agreements, arrangements or obligations to create or give
any Lien relating to any such shares of capital stock. No Loan Party is now and
or will become a party to or otherwise bound by any agreement, other than this
Agreement and the other Loan Documents, which restricts in any adverse manner
the rights of the Collateral Agent or any other present or future holder of any
Pledged Collateral with respect thereto.
Section 3.04    No Consents. Except for filings necessary to perfect the
Security Interests, no consent of any other Person (including, without
limitation, any stockholder or creditor of such Loan Party or any of its
Subsidiaries) and no order, material consent, approval, license, authorization



10

--------------------------------------------------------------------------------


or validation of, or filing, recording or registration with, or exemption by any
Governmental Authority is required to be obtained by such Loan Party in
connection with the execution, delivery or performance of this Agreement, or in
connection with the exercise of the rights and remedies of the Collateral Agent
pursuant to this Agreement, except in connection with the disposition of the
Pledged Collateral by Laws affecting the offering and sale of securities
generally.
ARTICLE IV    
COVENANTS
Each Loan Party covenants and agrees that until the payment in full of all
Finance Obligations (other than contingent indemnification obligations) and
until there is no commitment by any Finance Party to make further advances,
incur obligations or otherwise give value, such Loan Party will comply with the
following:
Section 4.01    Delivery of Pledged Collateral. All Pledged Collateral (other
than “Excepted Instruments” as defined in Section 4.06 of the Security Agreement
and any certificates, agreements or instruments evidencing Pledged Collateral in
Immaterial First Tier Foreign Subsidiaries) shall be Delivered to and held by or
on behalf of the Collateral Agent pursuant hereto; provided that any
certificates, agreements or instruments evidencing Pledged Collateral in the
first-tier Foreign Subsidiaries set forth on Schedule 4.01(a) shall not be
required to be delivered on the Closing Date, but rather shall be delivered to
the Collateral Agent within the time periods specified in Schedule 4.01(a);
provided, further, that so long as no Event of Default shall have occurred and
be continuing, and except as required by the Security Agreement or any other
Loan Document, each Loan Party may retain any Pledged Collateral (unless
otherwise provided in Section 2.05(b) of the Security Agreement) (i) consisting
of checks, drafts and other Instruments (other than Pledged Notes and any
additional or substitute promissory notes issued to or otherwise acquired by
such Loan Party in respect of Pledged Notes) received by it in the ordinary
course of business or (ii) which it is otherwise entitled to receive and retain
pursuant to Section 5.01 hereof, and the Collateral Agent shall, promptly upon
request of any Loan Party, make appropriate arrangements for making any Pledged
Collateral consisting of an Instrument or a Certificated Security pledged by
such Loan Party available to it for purposes of presentation, collection or
renewal (any such arrangement to be effected, to the extent deemed appropriate
by the Collateral Agent, against trust receipt or like document). All Pledged
Collateral Delivered hereunder shall be accompanied by any required transfer tax
stamps. The Collateral Agent shall have the right at any time upon the
occurrence and during the continuance of an Event of Default, and upon notice to
any Loan Party, to cause any or all of the Pledged Collateral to be transferred
of record into the name of the Collateral Agent or its nominee. Each Loan Party
will promptly give the Collateral Agent copies of any material notices or other
material communications received by it with respect to Pledged Collateral
registered in the name of such Loan Party, and the Collateral Agent will
promptly give each Loan Party copies of any material notices and material
communications received by the Collateral Agent with respect to Pledged
Collateral registered in the name of the Collateral Agent or its nominee or
custodian.
Section 4.02    Delivery of Perfection Certificate; Filing of Financing
Statements. On or prior to the Closing Date, such Loan Party shall deliver the
Perfection Certificate to the Collateral Agent and shall authorize all filings
and recordings and other actions specified on Schedule 4.01 to the Security
Agreement to be completed. The information set forth in the Perfection
Certificate shall be correct and complete as of the Closing Date.
Section 4.03    Change of Name, Identity, Structure or Location; Subjection to
Other Security Agreements. Such Loan Party will not change the location of any
Pledged Collateral or its name, organizational structure, location (determined
as provided in Section 9-307 of the UCC),



11

--------------------------------------------------------------------------------


identity, organizational identification number or chief executive office in any
manner, and shall not become bound, as provided in Section 9-203(d) of the UCC,
by a security agreement entered into by another Person, in each case unless it
shall have given the Collateral Agent not less than 20 days’ prior notice
thereof (except in the case of a Permitted Lien). Such Loan Party shall not in
any event change the location of any Pledged Collateral or its name,
organizational structure or location (determined as provided in Section 9-307 of
the UCC), or become bound, as provided in Section 9-203(d) of the UCC, by a
security agreement entered into by another Person, if such change would cause
the Security Interests in any Pledged Collateral to lapse or cease to be
perfected unless such Loan Party has taken on or before the date of lapse all
actions necessary to ensure that the Security Interests in the Pledged
Collateral do not lapse or cease to be perfected.
Section 4.04    Further Actions. Such Loan Party will, from time to time at its
expense and in such manner and form as the Collateral Agent may reasonably
request, execute, deliver, file and record or authorize the recording of any
financing statement, specific assignment, instrument, document, agreement or
other paper and take any other action (including, without limitation, any
filings of financing or continuation statements under the Uniform Commercial
Code) that from time to time may be necessary or advisable, or that the
Collateral Agent may request, in order to create, preserve, perfect or maintain
the Security Interests or to enable the Collateral Agent and the Finance Parties
to exercise and enforce any of its rights, powers and remedies created hereunder
or under applicable Law with respect to any of the Pledged Collateral. Such Loan
Party shall maintain the Security Interest first priority Lien (subject to
Permitted Liens having priority by operation of Law over the Collateral Agent’s
Lien) and shall defend such security interests and such priority against the
claims and demands of all Persons to the extent adverse to such Loan Party’s
ownership rights or otherwise inconsistent with this Agreement or the other Loan
Documents. To the extent permitted by applicable Law, such Loan Party hereby
authorizes the Collateral Agent to execute and file, in the name of such Loan
Party or otherwise and without separate authorization or authentication of such
Loan Party appearing thereon, such Uniform Commercial Code financing statements
or continuation statements as the Collateral Agent in its sole discretion may
deem necessary or reasonably appropriate to further perfect or maintain the
perfection of the Security Interests. Such Loan Party agrees that, except to the
extent that any filing office requires otherwise, a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. The Loan Parties shall pay the costs of,
or incidental to, any recording or filing of any financing or continuation
statements concerning the Pledged Collateral. Notwithstanding anything to the
contrary in this Agreement, (i) the Collateral Agent shall not require
perfection under applicable foreign law of any pledge of Equity Interests in
Immaterial First Tier Foreign Subsidiaries and (ii) perfection under applicable
foreign law of any pledge of Equity Interests in the Foreign Subsidiaries set
forth on Schedule 4.01(b) shall not be required as of the Closing Date, but
rather shall be required within the time periods specified in Schedule 4.01(b).
Section 4.05    Disposition of Pledged Collateral. Except as permitted by the
Credit Agreement, such Loan Party will not sell, exchange, assign or otherwise
dispose of, or grant any option with respect to, any Pledged Collateral or
create or suffer to exist any Lien (other than the Security Interests and
Permitted Liens) on any Pledged Collateral.
Section 4.06    Additional Pledged Collateral. Except as permitted by the Credit
Agreement, such Loan Party will cause each issuer of the Pledged Collateral that
is a Subsidiary of such Loan Party not to issue any stock, other securities,
limited liability company membership interests, partnership interests,
promissory notes or other instruments in addition to or in substitution for the
Pledged Shares, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Notes issued by such issuer (in each case, to the extent that any of such
instruments constitute Pledged Collateral), except to such Loan Party or ratably
to all then existing holders of Equity Interests of such issuer and, in the
event



12

--------------------------------------------------------------------------------


that any issuer of Pledged Collateral at any time issues any additional or
substitute stock, other securities, limited liability company membership
interests, partnership interests, promissory notes or other instruments to such
Loan Party, such Loan Party will promptly Deliver all such items (in each case,
to the extent that such items constitute Pledged Collateral) to the Collateral
Agent to hold as Pledged Collateral hereunder and will within 30 days thereafter
deliver to the Collateral Agent a certificate executed by an authorized officer
of such Loan Party describing such Pledged Shares, Pledged LLC Interests,
Pledged Partnership Interests and/or Pledged Notes, attaching such supplements
to Schedules I through IV hereto as are necessary to cause such Schedules to be
complete and accurate at such time and certifying that such Pledged Shares,
Pledged LLC Interests, Pledged Partnership Interests and/or Pledged Notes have
been duly pledged with the Collateral Agent hereunder.
Section 4.07    Information Regarding Pledged Collateral. Such Loan Party will,
promptly upon request, provide to the Collateral Agent all information and
evidence it may reasonably request concerning the Pledged Collateral to enable
the Collateral Agent to enforce the provisions of this Agreement.
ARTICLE V    
DISTRIBUTIONS ON PLEDGED COLLATERAL; VOTING
Section 5.01    Right to Receive Distributions on Pledged Collateral; Voting.
(a)    Unless and until (i) an Event of Default shall have occurred and be
continuing and (ii) written notice thereof shall have been given by the
Collateral Agent to the relevant Loan Party (provided that if an Event of
Default specified in Section 8.01(f) of the Credit Agreement shall occur, no
such notice shall be required):
(i)    Each Loan Party shall be entitled to exercise any and all voting,
management, administration and other consensual rights pertaining to the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement and the other Loan Documents; provided, however, that each
Loan Party shall give the Collateral Agent at least three days’ written notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right, and no Loan Party shall exercise or refrain
from exercising any such right if, in the Collateral Agent’s judgment, such
action would violate or be inconsistent with any of the terms of this Agreement,
any other Loan Document, or would have the effect of impairing the position or
interests of the Collateral Agent hereunder or thereunder.
(ii)    Each Loan Party shall be entitled to receive and retain any and all
dividends, interest, distributions, cash, instruments and other payments and
distributions made upon or in respect of the Collateral; provided, however, that
any and all:
(A)    additional stock, other securities, limited liability company membership
interests, partnership interests, promissory notes or other instruments or
property paid or distributed in respect of any Pledged Shares, Pledged LLC
Interests or Pledged Partnership Interests by way of share-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and
(B)    all other or additional stock, other securities, limited liability
company membership interests, partnership interests, promissory notes or other
instruments or property which may be paid in respect of the Collateral by reason
of any consolidation, merger, exchange of shares, conveyance of assets,
liquidation or similar reorganization;
(iii)    shall be forthwith Delivered to the Collateral Agent or its nominee or
custodian



13

--------------------------------------------------------------------------------


to hold as Collateral hereunder to the extent required by Section 4.01.
(iv)    The Collateral Agent shall, upon receiving a written request from any
Loan Party accompanied by a certificate signed by an authorized officer of such
Loan Party stating that no Event of Default has occurred and is continuing,
execute and deliver (or cause to be executed and delivered) to such Loan Party
or as specified in such request all proxies, powers of attorney, consents,
ratifications and waivers and other instruments as such Loan Party may
reasonably request for the purpose of enabling such Loan Party to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends, interest, distributions, cash,
instruments or other payments or distributions in respect of any of the Pledged
Collateral which is registered in the name of the Collateral Agent or its
nominee.
(b)    Upon the occurrence and during the continuance of an Event of Default
under Section 8.01(f) of the Credit Agreement or any other Event of Default in
respect of which the Collateral Agent has given the Loan Parties notice as
required by Section 5.01(a) and notice to such Loan Party hereof:
(i)    All rights of each Loan Party to receive the dividends, interest,
distributions, cash, instruments and other payments and distributions which it
would otherwise be authorized to receive and retain shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to receive and hold as Pledged Collateral such
dividends, interest, distributions, cash, instruments and other payments and
distributions; provided that all cash dividends and other cash distributions in
respect of federal, state and/or local income taxes payable by any Loan Party or
any direct or indirect equity holder of any Loan Party in respect of income and
profits of any limited liability company, partnership or other entity which is
not a corporation for United States federal income tax purposes shall be paid to
the respective Loan Party free and clear of any Liens created hereby regardless
of whether an Event of Default shall have occurred and be continuing.
(ii)    All dividends, interest, distributions, cash, instruments and other
payments and distributions which are received by any Loan Party contrary to the
provisions of paragraph (i) of this Section 5.01(b) shall be received in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Loan Party and shall be forthwith Delivered, in the same form
as so received to the Collateral Agent or its nominee or custodian to hold as
Pledged Collateral.
(c)    Upon the occurrence and during the continuance of an Event of Default and
upon reasonable notice by the Collateral Agent to a Loan Party, all rights of
such Loan Party to exercise the voting, management, administration and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 5.01(a)(i) shall cease, all such rights shall thereupon become vested in
the Collateral Agent, who shall thereupon have the sole right to exercise such
voting and other consensual rights, and such Loan Party shall take all actions
as may be necessary or appropriate to effect such right of the Collateral Agent.
ARTICLE VI    
GENERAL AUTHORITY; REMEDIES
Section 6.01    General Authority. Until this Agreement is terminated in
accordance with Section 8.11, each Loan Party hereby irrevocably appoints the
Collateral Agent and any officer or agent thereof as its true and lawful
attorney-in-fact, with full power of substitution, in the name of such Loan
Party, the Collateral Agent, the Finance Parties or otherwise, for the sole use
and benefit of the



14

--------------------------------------------------------------------------------


Collateral Agent and the Finance Parties, but at such Loan Party’s expense, to
the extent permitted by Law, to exercise at any time and from time to time while
an Event of Default has occurred and is continuing, all or any of the following
powers with respect to all or any of the Pledged Collateral; such power, being
coupled with an interest, is irrevocable for the term hereof:
(i)    to take any and all reasonably appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to carry out
the terms of this Agreement;
(ii)    to receive, take, indorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and non-negotiable
Instruments taken or received by such Loan Party as, or in connection with, the
Pledged Collateral;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and to otherwise demand, sue for, collect, receive and give
acquittance for any and all monies due or to become due on or by virtue of any
Pledged Collateral;
(iv)    to commence, settle, compromise, compound, prosecute, defend or adjust
any claim, suit, action or proceeding with respect to, or in connection with,
the Pledged Collateral;
(v)    to sell, transfer, assign or otherwise deal in or with the Pledged
Collateral or the Proceeds or avails thereof, as fully and effectually as if the
Collateral Agent were the absolute owner thereof;
(vi)    to extend the time of payment of any or all of the Pledged Collateral
and to make any allowance and other adjustments with respect thereto;
(vii)    subject to the giving of notice to the relevant Loan Party in
accordance with Section 5.01(a) hereof, to vote all or any part of the Pledged
Shares, Pledged LLC Interests, Pledged Partnership Interests and/or Pledged
Notes (whether or not transferred into the name of the Collateral Agent) and
give all consents, waivers and ratifications in respect of the Pledged
Collateral; and
(viii)    to do, at its option, but at the expense of the Loan Parties, at any
time or from time to time, all acts and things which the Collateral Agent deems
reasonably necessary to protect or preserve the Pledged Collateral and to
realize upon the Pledged Collateral.
Section 6.02    Authority of Collateral Agent. Each Loan Party acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by either of them or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the other
Finance Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Loan Parties, the Collateral Agent shall
be conclusively presumed to be acting as agent for the other Finance Parties it
represents as collateral agent with full and valid authority so to act or
refrain from acting, and no Loan Party shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
Section 6.03    Remedies upon Event of Default.
(a)    If any Event of Default has occurred and is continuing, the Collateral
Agent, upon being instructed to do so by the Required Lenders, may, in addition
to all other rights and remedies



15

--------------------------------------------------------------------------------


granted to it in this Agreement and in any other agreement securing, evidencing
or relating to the Finance Obligations (including without limitation, the right
to give instructions or a notice of sole control to an issuer subject to an
Issuer Control Agreement): (i) exercise on behalf of the Finance Parties all
rights and remedies of a secured party under the UCC (whether or not in effect
in the jurisdiction where such rights are exercised) and, in addition, (ii)
without demand of performance or other demand or notice of any kind (except as
herein provided or as may be required by applicable Law) to or upon any Loan
Party or any other Person (all of which demands and/or notices are hereby waived
by each Loan Party to the extent permitted by Law), (A) apply all cash, if any,
then held by it as Pledged Collateral as specified in Section 6.08 and (B) if
there shall be no such cash or if such cash shall be insufficient to pay all the
Finance Obligations in full or cannot be so applied for any reason or if the
Collateral Agent determines to do so, collect, receive, appropriate and realize
upon the Pledged Collateral and/or sell, assign, give an option or options to
purchase or otherwise dispose of and deliver the Pledged Collateral (or contract
to do so) or any part thereof in one or more parcels (which need not be in round
lots) at public or private sale or at broker’s board or on any securities
exchange, at any office of the Collateral Agent or elsewhere in such manner as
is commercially reasonable and as the Collateral Agent may deem best, for cash,
on credit or for future delivery, without assumption of any credit risk and at
such price or prices as the Collateral Agent may deem reasonably satisfactory.
(b)    If any Event of Default has occurred and is continuing, the Collateral
Agent shall give each Loan Party not less than 10 days’ prior notice of the time
and place of any sale or other intended disposition of any of the Pledged
Collateral, except any Pledged Collateral which threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Any such notice
shall (i) in the case of a public sale, state the time and place fixed for such
sale, (ii) in the case of a sale at a broker’s board or on a securities
exchange, state the board or exchange at which such sale is to be made and the
day on which the Pledged Collateral, or the portion thereof being sold, will
first be offered for sale, (iii) in the case of a private sale, state the day
after which such sale may be consummated, (iv) contain the information specified
in Section 9-613 of the UCC, (v) be authenticated and (vi) be sent to the
parties required to be notified pursuant to Section 9-611(c) of the UCC;
provided that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of Law under the UCC. The Collateral Agent and
each Loan Party agree that such notice constitutes reasonable notification
within the meaning of Section 9-611 of the UCC. Except as otherwise provided
herein, each Loan Party hereby waives, to the extent permitted by applicable
Law, notice and judicial hearing in connection with the Collateral Agent’s
taking possession or disposition of any of the Pledged Collateral.
(c)    The Collateral Agent or any Finance Party may be the purchaser of any or
all of the Pledged Collateral so sold at any public sale (or, if the Pledged
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale). If any Event of Default has occurred and is continuing, each Loan
Party will execute and deliver such documents and take such other action as the
Collateral Agent deems necessary or reasonably advisable in order that any such
sale may be made in compliance with Law. Upon any such sale, the Collateral
Agent shall have the right to deliver, assign and transfer to the purchaser
thereof the Pledged Collateral so sold. Each purchaser at any such sale shall
hold the Pledged Collateral so sold to it absolutely and free from any claim or
right of whatsoever kind. Any such public sale shall be held at such time or
times within ordinary bankers hours and at such place or places as the
Collateral Agent may fix in the notice of such sale. At any such sale, the
Pledged Collateral may be sold in one lot as an entirety or in separate parcels,
as the Collateral Agent may determine. The Collateral Agent shall not be
obligated to make any such sale pursuant to any such notice. The Collateral
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the same



16

--------------------------------------------------------------------------------


may be so adjourned without further notice. In the case of any sale of all or
any part of the Pledged Collateral on credit or for future delivery, the Pledged
Collateral so sold may be retained by the Collateral Agent until the selling
price is paid by the purchaser thereof, but the Collateral Agent shall not incur
any liability in the case of the failure of such purchaser to take up and pay
for the Pledged Collateral so sold and, in the case of any such failure, such
Pledged Collateral may again be sold upon like notice.
Section 6.04    Securities Act; Registration Rights.
(a)    Securities Act. In view of the position of the Loan Parties in relation
to the Pledged Collateral, or because of other present or future circumstances,
a question may arise under the Securities Act of 1933, as now or hereafter in
effect, or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
herein called the “Federal Securities Laws”) with respect to any disposition of
the Pledged Collateral permitted hereunder. Each Loan Party understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
dispose of all or any part of the Pledged Collateral, and might also limit the
extent to which or the manner in which any subsequent transferee of any Pledged
Collateral could dispose of the same. Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar Laws analogous in purpose or effect.
Without limiting the generality of the foregoing, the provisions of this Section
6.04 would apply if, for example, the Collateral Agent were to place all or any
part of the Pledged Collateral for private placement by an investment banking
firm, or if such investment banking firm purchased all or any part of the
Pledged Collateral for its own account, or if the Collateral Agent placed all or
any part of the Pledged Collateral privately with a purchaser or purchasers.
Each Loan Party expressly agrees that the Collateral Agent is authorized, in
connection with any sale of any Pledged Collateral, if it deems it advisable so
to do, (i) to restrict the prospective bidders on or purchasers of any of the
Pledged Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Pledged Collateral, (ii) to cause to be placed on certificates for any or all of
the Pledged Collateral or on any other securities pledged hereunder a legend to
the effect that such security has not been registered under the Securities Act
of 1933 and may not be disposed of in violation of the provision of said Act and
(iii) to impose such other limitations or conditions in connection with any such
sale as the Collateral Agent deems necessary or advisable in order to comply
with said Act or any other Law. Each Loan Party covenants and agrees that it
will execute and deliver such documents and take such other action as the
Collateral Agent deems necessary or advisable in order that any such sale may be
made in compliance with the Securities Act of 1933 and all other applicable
Laws. Each Loan Party acknowledges and agrees that such limitations may result
in prices and other terms less favorable to the seller than if such limitations
were not imposed, and, notwithstanding such limitations, agrees that any such
sale shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private, it being the agreement of the Loan
Parties and the Collateral Agent that the provisions of this Section 6.04 will
apply notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells the Pledged Collateral. The Collateral Agent shall be
under no obligation to delay a sale of any Pledged Collateral for a period of
time necessary to permit the issuer of any securities contained therein to
register such securities under the Federal Securities Laws, or under applicable
state securities laws, even if the issuer would agree to do so. Furthermore,
each Loan Party acknowledges that it is aware that Section 9-610 of the UCC
provides that the Collateral Agent or a Finance Party may purchase Pledged
Collateral if it is sold at a public sale. Each Loan Party also acknowledges
that it is aware that staff personnel of the United States Securities and
Exchange Commission have, over a period



17

--------------------------------------------------------------------------------


of years, issued various No-Action Letters that describe procedures which, in
the view of the SEC staff, permit a foreclosure sale of securities to occur in a
manner that is public for purposes of Part 6 of Article 9 of the UCC, yet not
public for purposes of Section 4(2) of the Securities Act. Each Loan Party is
also aware that the Collateral Agent or one or more Finance Party may wish to
purchase Pledged Collateral that is sold at a foreclosure sale, and such Loan
Party believes that such purchases would be appropriate in circumstances in
which the Pledged Collateral is sold in conformity with the principles set forth
in the No-Action Letters. Accordingly, each Loan Party specifically agrees that
a foreclosure sale conducted in conformity with the principles set forth in the
No-Action Letters: (i) shall be considered to be a “public” sale for purposes of
Section 9-610 of the UCC; (ii) will be considered commercially reasonable
notwithstanding that the Collateral Agent or other Finance Party has not
registered or sought to register the Pledged Collateral under the Securities
Laws, even if one or more Loan Parties agrees to pay all costs of the
registration process; and (iii) shall be considered to be commercially
reasonable notwithstanding that the Collateral Agent or one or more other
Finance Party purchases Pledged Collateral at such a sale.
(b)    Registration Rights. If the Collateral Agent shall determine to exercise
its right to sell all or any of the Pledged Collateral and if in the opinion of
counsel for the Collateral Agent it is necessary, or if in the opinion of the
Collateral Agent it is reasonably advisable, to have all or any of the
securities included in the Pledged Collateral or the portion thereof to be sold
registered under the provisions of the Federal Securities Laws, each Loan Party
agrees, at its own expense (including, without limitation, expenses relating to
brokers commissions), (i) to execute and deliver, and to use its commercially
reasonable efforts to cause each corporation whose securities are to be sold and
their respective directors and officers to execute and deliver, all such
instruments and documents, and to do or cause to be done all other such acts and
things, as may be necessary or, in the opinion of the Collateral Agent,
reasonably advisable to register such securities under the provisions of the
Federal Securities Laws and to cause the registration statement relating thereto
to become effective and to remain effective for such period as prospectuses are
required by Law to be furnished, and to make or cause to be made all amendments
and supplements thereto and to the related prospectus which, in the opinion of
the Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act of 1933 and the rules and regulations of the
Securities and Exchange Commission thereunder, (ii) to use its best efforts to
cause the corporation whose securities are to be sold to agree to prepare, and
to make available to its security holders as soon as practicable, an earnings
statement (which need not be audited) covering the period of at least 12 months
beginning with the first month after the effective date of any such registration
statement, which earning statement will satisfy the provisions of Section 11(a)
of the Securities Act of 1933, (iii) to use its commercially reasonable efforts
to qualify such securities under state Blue Sky or securities laws and to obtain
the approval of any Governmental Authorities for the sale of such securities as
requested by the Collateral Agent and (iv) at the request of the Collateral
Agent, to indemnify and hold harmless the Collateral Agent and any underwriters
(and any person controlling any of the foregoing) from and against any loss,
liability, claim, damage and expense (and reasonable and documented counsel fees
incurred in connection therewith) under the Securities Act of 1933 or otherwise
insofar as such loss, liability, claim, damage or expense arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
contained in such registration statement or prospectus or in any preliminary
prospectus or any amendment or supplement thereto, or arises out of or is based
upon any omission or alleged omission to state therein a material fact required
to be stated or necessary to make the statements therein not misleading, such
indemnification to remain operative regardless of any investigation made by or
on behalf of the Collateral Agent or any underwriters (or any person controlling
any of the foregoing); provided that no Loan Party shall be liable in any case
to the extent that any such loss, liability, claim, damage or expense arises out
of or is based on an untrue statement or alleged untrue statement or an omission
or an alleged omission made in reliance upon and in conformity with written
information furnished to such Loan Party by the Collateral Agent or any



18

--------------------------------------------------------------------------------


underwriter expressly for use in such registration statement or prospectus.
Section 6.05    Other Rights of the Collateral Agent.
(a)    If any Event of Default has occurred and is continuing, the Collateral
Agent, instead of exercising the power of sale conferred upon it pursuant to
Section 6.03, may proceed by a suit or suits at law or in equity to foreclose
the Security Interest and sell the Pledged Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction, and
may in addition institute and maintain such suits and proceedings as the
Collateral Agent may deem appropriate to protect and enforce the rights vested
in it by this Agreement.
(b)    If any Event of Default has occurred and is continuing, the Collateral
Agent shall, to the extent permitted by applicable Law, without notice to any
Loan Party or any party claiming through any Loan Party, without regard to the
solvency or insolvency at such time of any Person then liable for the payment of
any of the Finance Obligations, without regard to the then value of the Pledged
Collateral and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers (who may be the Collateral Agent) of the Pledged Collateral or any
part thereof, and of the profits, revenues and other income thereof, pending
such proceedings, with such powers as the court making such appointment shall
confer, and to the entry of an order directing that the profits, revenues and
other income of the property constituting the whole or any part of the Pledged
Collateral be segregated, sequestered and impounded for the benefit of the
Collateral Agent, and each Loan Party irrevocably consents to the appointment of
such receiver or receivers and to the entry of such order.
Section 6.06    Limitation on Duty of Collateral Agent in Respect of Pledged
Collateral. Beyond the exercise of reasonable care in the custody thereof,
neither the Collateral Agent nor any Finance Party shall have any duty to
exercise any rights or take any steps to preserve the rights of any Loan Party
in the Pledged Collateral in its or their possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto, nor shall the Collateral Agent or any Finance Party be liable to any
Loan Party or any other Person for failure to meet any obligation imposed by
Section 9-207 of the UCC or any successor provision. Each Loan Party agrees to
the extent it may lawfully do so that the Collateral Agent shall at no time be
required to, nor shall the Collateral Agent be liable to any Loan Party for any
failure to, account separately to any Loan Party for amounts received or applied
by the Collateral Agent from time to time in respect of the Pledged Collateral
pursuant to the terms of this Agreement. Without limiting the foregoing, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession or control
if the Pledged Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property, and (i) shall not be liable
or responsible for any loss or damage to any of the Pledged Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
agent or bailee selected by the Collateral Agent in good faith (absent gross
negligence and willful misconduct) or (ii) shall not have any duty or
responsibility for ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not the Collateral Agent has or is deemed to have
knowledge of such matters.
Section 6.07    Waiver and Estoppel.
(a)    Each Loan Party agrees, to the extent it may lawfully do so, that it will
not at any time in any manner whatsoever claim or take the benefit or advantage
of, any appraisal, valuation, stay, extension, moratorium, turnover or
redemption Law, or any Law permitting it to direct the order in which the
Pledged Collateral shall be sold, now or at any time hereafter in force which
may delay, prevent or



19

--------------------------------------------------------------------------------


otherwise affect the performance or enforcement of this Agreement, and each Loan
Party hereby waives all benefit or advantage of all such Laws to the extent
permitted by Law. Each Loan Party covenants that it will not hinder, delay or
impede the execution of any power granted to the Collateral Agent, the
Administrative Agent or any other Finance Party in any Finance Document.
(b)    Each Loan Party, to the extent it may lawfully do so, on behalf of itself
and all who claim through or under it, including without limitation any and all
subsequent creditors, vendees, assignees and lienors, waives and releases all
rights to demand or to have any marshalling of the Pledged Collateral upon any
sale, whether made under any power of sale granted herein or pursuant to
judicial proceedings or under any foreclosure or any enforcement of this
Agreement, and consents and agrees that all of the Pledged Collateral may at any
such sale be offered and sold as an entirety.
(c)    Each Loan Party waives, to the extent permitted by Law, presentment,
demand, protest and any notice of any kind (except the notices expressly
required hereunder or in the other Finance Documents) in connection with this
Agreement and any action taken by the Collateral Agent with respect to the
Pledged Collateral.
Section 6.08    Application of Proceeds.
(a)    Priority of Distributions. The proceeds of any sale of, or other
realization upon, all or any part of the Pledged Collateral by or on behalf of
the Collateral Agent (including any proceeds received and held pursuant to
Section 5.01) and any cash held by the Collateral Agent or its nominee or
custodian hereunder shall be paid over to the Administrative Agent for
application as provided in Section 8.03 of the Credit Agreement. The Collateral
Agent may make distributions hereunder in cash or in kind or, on a ratable
basis, in any combination thereof.
(b)    Distributions with Respect to Letters of Credit. Each of the Loan Parties
and the Finance Parties agrees and acknowledges that if (after all outstanding
Loans and L/C Disbursements have been paid in full) the Lenders are to receive a
distribution on account of undrawn amounts with respect to Letters of Credit
issued (or deemed issued) under the Credit Agreement, such amounts shall be
deposited in the L/C Cash Collateral Account (as defined in the Security
Agreement) as cash security for the repayment of Senior Credit Obligations owing
to the Lenders as such. Upon termination of all outstanding Letters of Credit,
all of such cash security shall be applied to the remaining Senior Credit
Obligations of the Lenders. If there remains any excess cash security, such
excess cash shall be withdrawn by the Collateral Agent from the L/C Cash
Collateral Account and distributed in accordance with Section 6.08(a) hereof.
(c)    Reliance by Collateral Agent. For purposes of applying payments received
in accordance with this Section 6.08, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement and (ii) the
authorized representative (the “Representative”) for the Swap Creditors for a
determination (which the Administrative Agent, each Representative for any Swap
Creditor and the Finance Parties agree (or shall agree) to provide upon request
of the Collateral Agent) of the outstanding Senior Credit Obligations, Cash
Management Obligations and Swap Obligations owed to the Finance Parties, and
shall have no liability to any Loan Party or any other Finance Party for actions
taken in reliance on such information except in the case of its gross
negligence, bad faith or willful misconduct. Unless it has actual knowledge
(including by way of written notice from a Swap Creditor) to the contrary, the
Collateral Agent, in acting hereunder, shall be entitled to assume that no Swap
Agreements are in existence. All distributions made by the Collateral Agent
pursuant to this Section shall be presumptively correct (except in the event of
manifest error, gross negligence or willful misconduct), and the Collateral
Agent shall have no duty to inquire as to the application by the Finance Parties
of any amounts distributed to them.



20

--------------------------------------------------------------------------------


(d)    Deficiencies. It is understood that the Loan Parties shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Pledged Collateral and the amount of the Finance Obligations.
ARTICLE VII    
THE COLLATERAL AGENT
Section 7.01    Concerning the Collateral Agent. The provisions of Article IX of
the Credit Agreement shall inure to the benefit of the Collateral Agent in
respect of this Agreement and shall be binding upon all Loan Parties and all
Finance Parties and upon the parties hereto in such respect. In furtherance and
not in derogation of the rights, privileges and immunities of the Collateral
Agent therein set forth:
(i)    The Collateral Agent is authorized to take all such actions as are
provided to be taken by it as Collateral Agent hereunder and all other action
reasonably incidental thereto. As to any matters not expressly provided for
herein (including, without limitation, the timing and methods of realization
upon the Pledged Collateral), the Collateral Agent shall act or refrain from
acting in accordance with written instructions from the Required Lenders or, in
the absence of such instructions or provisions, in accordance with its
discretion.
(ii)    The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Pledged Collateral or for the validity,
perfection, priority or enforceability of the Security Interests in any of the
Pledged Collateral, whether impaired by operation of Law or by reason of any
action or omission to act on its part hereunder unless such action or omission
constitutes gross negligence or willful misconduct. The Collateral Agent shall
have no duty to ascertain or inquire as to the performance or observance of any
of the terms of this Agreement by any Loan Party.
Section 7.02    Appointment of Co-Collateral Agent. At any time or times, in
order to comply with any legal requirement in any jurisdiction, the Collateral
Agent may, in consultation with the Borrower and, unless an Event of Default
shall have occurred and be continuing, with the consent of the Borrower (not to
be unreasonably withheld or delayed), appoint another bank or trust company or
one or more other persons, either to act as co-agent or co-agents, jointly with
the Collateral Agent, or to act as separate agent or agents on behalf of the
Finance Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and may be specified in the
instrument of appointment (which may, in the discretion of the Collateral Agent,
include provisions for the protection of such co-agent or separate agent similar
to the provisions of Section 7.01). Notwithstanding any such appointment but
only to the extent not inconsistent with such legal requirements or, in the
reasonable judgment of the Collateral Agent, not unduly burdensome to it or any
such co-agent, each Loan Party shall, so long as no Event of Default shall have
occurred and be continuing, be entitled to deal solely and directly with the
Collateral Agent rather than any such co-agent in connection with the Collateral
Agent’s rights and obligations under this Agreement.
Section 7.03    Appointment of Sub-Agents. The Collateral Agent shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Pledged Shares, Pledged LLC Interests, Pledged Partnership
Interests and Pledged Notes, which may be held (in the discretion of the
Collateral Agent) in the name of the relevant Loan Party, indorsed or assigned
in blank or in favor of the Collateral Agent or any nominee or custodian of the
Collateral Agent or a sub-agent appointed by the Collateral Agent.





21

--------------------------------------------------------------------------------


ARTICLE VIII    
MISCELLANEOUS
Section 8.01    Notices.
(a)    Unless otherwise expressly provided herein, all notices, and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed or delivered to the address, facsimile
number or (subject to subsection (b) below) electronic mail address specified
for notices: (i) in the case of any Subsidiary Guarantor as set forth on the
signature pages hereto; (ii) in the case of Holdings, the Borrower, the
Administrative Agent or any Lender, as specified in or pursuant to Section 10.02
of the Credit Agreement; (iii) in the case of the Collateral Agent, as set forth
in the signature pages hereto; (iv) in the case of any Swap Creditor as set
forth in any applicable Swap Agreement; or (v) in the case of any party, at such
other address as shall be designated by such party in a notice to the Collateral
Agent and each other party hereto. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of: (i) actual
receipt by the intended recipient and (ii) (A) if delivered by hand or by
courier, when signed for by the intended recipient; (B) if delivered by mail,
four Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile transmission, when sent and receipt has been confirmed by
telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (b) below), when delivered. Rejection or
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given shall not affect the validity of notice given in
accordance with this Section.
(b)    Except as expressly provided herein or as may be agreed by the
Administrative Agent in its sole discretion, electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, to distribute executed Loan Documents in Adobe
PDF format and may not be used for any other purpose.
Section 8.02    No Waivers; Non-Exclusive Remedies. No failure or delay on the
part of the Collateral Agent or any Finance Party to exercise, no course of
dealing with respect to, and no delay in exercising, any right, power or
privilege under this Agreement or any other Finance Document or any other
document or agreement contemplated hereby or thereby and no course of dealing
between the Collateral Agent or any Finance Party and any of the Loan Parties
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right, power or privilege hereunder or under any Finance Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein and in the other Finance Documents are cumulative and are not
exclusive of any other remedies provided by Law. Without limiting the foregoing,
nothing in this Agreement shall impair the right of any Finance Party to
exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Loan Party
other than its indebtedness under the Finance Documents. Each Loan Party agrees,
to the fullest extent it may effectively do so under applicable Law, that any
holder, as to which the identity is disclosed, of a participation in a Finance
Obligation, whether or not acquired pursuant to the terms of any applicable
Finance Document, may exercise rights of set-off or counterclaim or other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Loan Party in the amount of such participation.
Section 8.03    Compensation and Expenses of the Collateral Agent;
Indemnification.
(a)    Expenses. The Loan Parties, jointly and severally, agree (i) to pay or
reimburse the Collateral Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the



22

--------------------------------------------------------------------------------


preparation, negotiation and execution of this Agreement and any amendment,
waiver, consent or other modification of the provisions hereof (whether or not
the transactions contemplated hereby are consummated), and the consummation of
the transactions contemplated hereby, including all reasonable and documented
fees, disbursements and other charges of Cahill Gordon & Reindel LLP, counsel
for the Collateral Agent, (ii) to pay or reimburse the Collateral Agent and the
other Finance Parties for all taxes which the Collateral Agent or any Finance
Party may be required to pay by reason of the security interests granted in the
Pledged Collateral (including any applicable transfer taxes) or to free any of
the Pledged Collateral from the lien thereof and (iii) to pay or reimburse each
Agent, any Representative of one or more Swap Creditors and each other Finance
Party for all reasonable costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights and remedies
under this Agreement (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Finance Obligations and during any
legal proceeding, including any proceeding under any Debtor Relief Law),
including all reasonable fees and disbursements of counsel, (including the
allocated charges of internal counsel); provided that the Loan Parties shall
not, be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Persons indemnified under this clause (iii) unless, in the
written opinion of outside counsel reasonably satisfactory to the Loan Parties
and the Collateral Agent, representation of all such indemnified persons would
be inappropriate due to the existence of an actual or potential conflict of
interest. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Agent and the costs of
independent public accountants and other outside experts retained by or on
behalf of the Agents and the Finance Parties. The agreements in this Section
8.03(a) shall survive the termination of the Revolving and Term B Commitments.
Cash Management Agreements and Swap Agreements and repayment of all Finance
Obligations.
(b)    Protection of Pledged Collateral. If any Loan Party fails to comply with
the provisions of any Finance Document, such that the value of any Pledged
Collateral or the validity, perfection, rank or value of the Security Interest
is thereby materially diminished or materially put at risk, the Collateral Agent
may, but shall not be required to, effect such compliance on behalf of such Loan
Party, and the Loan Parties shall reimburse the Collateral Agent for the
out-of-pocket costs thereof within 10 Business Days of demand. Any and all
excise, property, sales and use taxes imposed by any state, federal or local
authority on any of the Pledged Collateral, or in respect of periodic appraisals
of the Pledged Collateral, or in respect of the sale or other disposition
thereof shall be borne and paid by the Loan Parties. If any Loan Party fails to
promptly pay any portion thereof when due, the Collateral Agent may, at its
option, but shall not be required to, pay the same and charge the Loan Parties’
account therefor, and the Loan Parties agree to reimburse the Collateral Agent
therefor on demand. All sums so paid or incurred by the Collateral Agent for any
of the foregoing and any and all other sums for which any Loan Party may become
liable hereunder and all costs and expenses (including attorneys’ fees, legal
expenses and court costs) reasonably incurred by the Collateral Agent in
enforcing or protecting the Security Interest or any of its rights or remedies
under this Agreement, shall, together with interest thereon until paid at the
rate applicable to Revolving Base Rate Loans plus 2%, be additional Finance
Obligations hereunder.
(c)    Indemnification. Each Loan Party, jointly and severally, agrees to
indemnify save and hold harmless the Collateral Agent, the Representatives, each
other Finance Party and their respective Affiliates, directors, officers,
employees, counsel, advisors, agents, controlling persons and other
representatives and the successors and permitted assignees of the foregoing
(collectively, the “Indemnitees”) from and against: (i) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following repayment of the Finance Obligations and the resignation or removal of
any Agent or Representative or the replacement of any Lender) be asserted or
imposed against



23

--------------------------------------------------------------------------------


any Indemnitee, arising out of or in any way relating to or arising out of the
ownership, purchasing, delivery, control, acceptance, financing, possession,
sale, return or other disposition of the Pledged Collateral, the violation of
the Laws of any country, state or other governmental body or unit, or any tort
or contract claim; (ii) any administrative or investigative proceeding by any
Governmental Authority arising out of or related to a claim, demand, action or
cause of action described in clause (i) above; and (iii) any and all liabilities
(including liabilities under indemnities), losses, costs or expenses (including
fees and disbursements of counsel) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action or cause of
action or proceeding, or as a result of the preparation of any defense in
connection with any foregoing claim, demand, action or cause of action or
proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action or cause of action, or proceeding; provided that no
Indemnitee shall be entitled to indemnification for any claim to the extent such
claim is determined by a court of competent jurisdiction in a final
non-appealable judgment to have been caused by its own gross negligence, bad
faith or willful misconduct; and provided further that the Loan Parties shall
not be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnities unless, in the written opinion of outside
counsel reasonably satisfactory to the Loan Parties and the Collateral Agent,
representation of all such Indemnitees would be inappropriate due to the
existence of an actual or potential conflict of interest. In the case of an
action, claim, investigation, litigation or other proceeding to which the
indemnity in this Section 8.03(c) applies, such indemnity shall be effective
whether or not such action, claim, investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders, Affiliates or creditors
or any other third person or an Indemnitee or any other Person or any Indemnitee
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. Without prejudice to the survival of any other agreement
of the Loan Parties hereunder and under the other Finance Documents, the
agreements and obligations of the Loan Parties contained in this Section 8.03(c)
shall survive the repayment of the Loans, L/C Obligations and other obligations
under the Finance Documents and the termination of the Commitments. Any amounts
paid by any Indemnitee as to which such Indemnitee has a right to reimbursement
hereunder shall constitute Finance Obligations.
(d)    Contribution. If and to the extent that the obligations of any Loan Party
under this Section 8.03 are unenforceable for any reason, each Loan Party hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable Law.
Section 8.04    Enforcement. The Finance Parties agree that this Agreement may
be enforced only by the action of the Collateral Agent, acting upon the
instructions of the Required Lenders (or, after the date on which all Senior
Credit Obligations (other than contingent indemnification obligations) have been
paid in full and all Commitments with respect thereto terminated, the holders of
at least 51% of the outstanding Swap Obligations) and that no other Finance
Party shall have any right individually to seek to enforce this Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Collateral Agent or the
holders of at least 51% of the outstanding Swap Obligations and Cash Management
Obligations, as the case may be, for the benefit of the Finance Parties upon the
terms of this Agreement and the other Finance Documents.
Section 8.05    Amendments and Waivers. Any provision of this Agreement may be
amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Loan Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Loan Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Loan Party other



24

--------------------------------------------------------------------------------


than the Loan Party so added or released and it being further understood and
agreed that any supplement to Schedules I through V delivered pursuant to
Section 4.06 or Section 8.10 hereof shall not require the consent of any Loan
Party) and the Collateral Agent (with the consent of the Required Lenders or, to
the extent required by Section 10.01 of the Credit Agreement, all or such lesser
amount of the Lenders as may be specified therein), at all times prior to the
time on which all Senior Credit Obligations have been paid in full (other than
contingent indemnification obligations) and all Commitments with respect thereto
have been terminated; provided, however, that no such amendment, change,
discharge, termination or waiver shall be made to Section 6.08 hereof or this
Section 8.05 without the consent of each Senior Credit Party adversely affected
thereby.
Section 8.06    Successors and Assigns. This Agreement shall be binding upon
each of the parties hereto and inure to the benefit of the Collateral Agent and
the Finance Parties and their respective successors and assigns. In the event of
an assignment of all or any of the Finance Obligations, the rights hereunder, to
the extent applicable to the indebtedness so assigned, may be transferred with
such indebtedness. No Loan Party shall assign or delegate any of its rights and
duties hereunder without the prior written consent of the Required Lenders or
all or such lesser number of the Lenders as provided in Section 10.01 of the
Credit Agreement.
Section 8.07    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES
PROVIDED BY THE LAWS OF ANY JURISDICTIONS OTHER THAN NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTIONS.
Section 8.08    Limitation of Law; Severability.
(a)    All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.
(b)    If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the Finance Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provisions in any other jurisdiction.
Section 8.09    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective with respect to each Loan Party when the
Collateral Agent shall receive counterparts hereof executed by itself and such
Loan Party. This Agreement may be transmitted and/or signed by facsimile or
Adobe PDF file and if so transmitted or signed, shall, subject to requirements
of Law, have the same force and effect as s manually signed original and shall
be binding on the Loan Parties and the Collateral Agent.



25

--------------------------------------------------------------------------------


Section 8.10    Additional Loan Parties. It is understood and agreed that any
Subsidiary of Holdings that is required by any Loan Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Loan Party hereunder with the same force and effect as if originally named as a
Loan Party hereunder by executing an instrument of accession or joinder
satisfactory in form and substance to the Collateral Agent and delivering the
same to the Collateral Agent. Concurrently with the execution and delivery of
such instrument of accession or joinder, such Subsidiary shall take all such
actions and deliver to the Collateral Agent all such documents and agreements as
such Subsidiary would have been required to deliver to the Collateral Agent on
or prior to the date of this Agreement had such Subsidiary been a party hereto
on the date of this Agreement. Such additional materials shall include, among
other things, supplements to Schedules I, II, III, and IV hereto (which
Schedules shall thereupon automatically be amended and supplemented to include
all information contained in such supplements) such that, after giving effect to
the accession or joinder of such Subsidiary, each of such Schedules is true,
complete and correct with respect to such Subsidiary as of the effective date of
such accession or joinder. The execution and delivery of any such instrument of
accession or joinder, and the amendment and supplementation of the Schedules
hereto as provided in the immediately preceding sentence, shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.
Section 8.11    Termination; Release of Loan Parties.
(a)    Termination. Upon termination of the Commitments and payment in full of
all Senior Credit Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, the
Security Interest created hereunder shall terminate. In addition, at any time
and from time to time prior to such termination of such Security Interest, the
Collateral Agent may release any of the Pledged Collateral as contemplated by
the Credit Agreement. Upon any such release of Pledged Collateral contemplated
by the immediately preceding sentence, the Collateral Agent will, upon request
by and at the expense of any Loan Party, execute and deliver to such Loan Party
such documents as such Loan Party shall reasonably request to evidence the
release of such Pledged Collateral. Any such documents shall be without recourse
to or warranty by the Collateral Agent or the Finance Parties. The Collateral
Agent shall have no liability whatsoever to any Finance Party as a result of any
release of Pledged Collateral by it as permitted by this Section 8.11. Upon any
release of Pledged Collateral pursuant to this Section 8.11, none of the Finance
Parties shall have any continuing right or interest in such Pledged Collateral
or the Proceeds thereof.
(b)    Release of Loan Parties and Pledged Collateral. If any part of the
Pledged Collateral is sold or otherwise disposed of or liquidated in compliance
with the requirements of the Loan Documents (or such sale, other disposition or
liquidation has been approved in writing by those Finance Parties whose approval
is required by the applicable Finance Documents) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Finance Documents, to the extent applicable, the Collateral Agent, at the
request and expense of such Loan Party, will duly release from the security
interest created hereby and assign, transfer and deliver to such Loan Party
(without recourse and without representation or warranty) such of the Pledged
Collateral as is then being (or has been) so sold, disposed of or liquidated as
may be in the possession or control of the Collateral Agent and has not
theretofore been released pursuant to this Agreement.
Section 8.12    Entire Agreement. This Agreement and the other Loan Documents
and, in the case of (i) the Swap Creditors, the Swap Agreements and (ii) the
Cash Management Banks, the agreements or instruments governing the Cash
Management Obligations, constitute the entire agreement and understanding among
the parties hereto and supersede any and all prior agreements and



26

--------------------------------------------------------------------------------


understandings, oral or written, and any contemporaneous oral agreements and
understandings relating to the subject matter hereof and thereof.
[Signature Pages Follow]









27

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
LOAN PARTIES:
VERIFONE INTERMEDIATE HOLDINGS, INC.

By:    ________________________________
    Name:
    Title:
2099 Gateway Place, Suite 600
San Jose, CA 95110-1093
Attention:
VERIFONE, INC.
By:    ________________________________
    Name:
    Title:
2099 Gateway Place, Suite 600
San Jose, CA 95110-1093
Attention:
[SUBSIDIARY GUARANTORS]
By:    ________________________________
    Name:
    Title:


--------------------------------------------------------------------------------


COLLATERAL AGENT:    JPMORGAN CHASE BANK, N.A.,
        as Collateral Agent




By:    ________________________________
    Name:
    Title:
[ ]




--------------------------------------------------------------------------------





SCHEDULE I

LIST OF PLEDGED SHARES
Name of Issuer
Holder of Equity Interest
Jurisdiction
Number of Shares Authorized
Number of Shares Issued to Holder of Equity Interest
% of Interest Pledged
VeriFone, Inc.
VeriFone Intermediate Holdings, Inc.
Delaware
1,000
1,000
100.00%
Global Bay Mobile Technologies Inc.
VeriFone, Inc.
Delaware
1,000
1,000
100.00%
VeriFone International Holdings, Inc.
VeriFone, Inc.
Delaware
100
100
100.00%
Hypercom Corporation
VeriFone, Inc.
Delaware
1,000
1,000
100.00%
Hypercom U.S.A., Inc.
Hypercom Corporation
Delaware
100
100
100.00%
Hypercom Latino America Inc.
Hypercom U.S.A., Inc.
Arizona
50,000
10,000
100.00%
Hypercom EMEA Inc.
Hypercom U.S.A., Inc.
Arizona
100,000
100
100.00%
Hypercom Manufacturing Resources, Inc.
Hypercom U.S.A., Inc.
Arizona
1,000,000
100
100.00%
VeriFone (Argentina) S.A.*
VeriFone, Inc.
Argentina
12,000
11,999
65.00%
VeriFone Australia Pty.
Limited*
VeriFone, Inc.
Australia
15,918,093
15,918,093
65.00%
VeriFone do Brasil Ltda.
VeriFone, Inc.
Brazil
R$36,515
R$36,514
65
%
VeriFone Hong Kong
Limited*
VeriFone, Inc.
Hong Kong
1,000
999
65.00%
VeriFone India Pte. Ltd*
VeriFone, Inc.
India
66,000
66,999
65%1
VeriFone Israel Ltd.
VeriFone, Inc.
Israel
60,000,000
24,924,947
65.00%
VeriFone, S.A. de. C.V.
VeriFone, Inc.
Mexico
50,000
49,999
65.00%
VeriFone Singapore Pte. Ltd.
VeriFone, Inc.
Singapore
51,000,000
14,760,003
65.00%
VeriFone Systems Pte. Ltd
VeriFone, Inc.
Singapore
100
3
65.00%
VeriFone Espana S.A.*
VeriFone, Inc.
Spain
10,000
9,998
65.00%
VeriFone Luxembourg S.A.R.L.*
Hypercom Corporation
Luxembourg
20,000
20,000
65%1



* Immaterial First Tier Foreign Subsidiary as of the Closing Date.





















1 Shares are uncertificated.




--------------------------------------------------------------------------------





SCHEDULE II

LIST OF PLEDGED NOTES
VeriFone Consolidated Group Global Intercompany Note


--------------------------------------------------------------------------------





SCHEDULE III

LIST OF PLEDGED LLC INTERESTS
Name of Issuer
Holder of Equity Interest
Jurisdiction
Number of Interests Authorized
Number of Interests Issued to Holder of Equity Interest
% of Interest Pledged
VeriFone Media, LLC
VeriFone, Inc.
Delaware
11,111
11,111
100.00%
VeriFone B.V.*
VeriFone, Inc.
Netherlands
200,000
40,000
65
%







* Immaterial First Tier Foreign Subsidiary as of the Closing Date.







































































1 Shares are uncertificated.




--------------------------------------------------------------------------------





SCHEDULE III





--------------------------------------------------------------------------------





SCHEDULE IV

LIST OF PLEDGED PARTNERSHIP INTERESTS
None.








--------------------------------------------------------------------------------





SCHEDULE 4.01

CERTAIN POST-CLOSING MATTERS
1.
Delivery of certificated stock of first-tier foreign subsidiaries of Hypercom
Corporation to be completed within 120 days after Closing.



2.
Perfection of pledge with respect to VeriFone Luxembourg S.A.R.L., VeriFone
Israel Ltd., VeriFone do Brasil Ltda. and VeriFone, S.A. de. C.V. to be
completed within 60 days after Closing.



3.
Perfection of pledge with respect to VeriFone Singapore Pte. Ltd. and VeriFone
Systems Pte Ltd to be completed within 120 days after Closing.



4.
Delivery of certificated securities and stock powers of Carp Acquisition Corp.









--------------------------------------------------------------------------------





EXHIBIT A

Form of Issuer Control Agreement
CONTROL AGREEMENT dated as of [As of Date] among [LOAN PARTY NAME], JPMORGAN
CHASE BANK, N.A., as Collateral Agent, and [ISSUER NAME].
[Loan Party Name], [Loan Party Description] (together with its successors and
permitted assigns, the “Loan Party”), and JPMorgan Chase Bank, N.A., as
Collateral Agent (together with its successor or successors in such capacity,
the “Collateral Agent”), [propose to enter] [have entered] into a Pledge
Agreement dated as of [As of Date] (as the same may be amended, supplemented or
modified from time to time, the “Pledge Agreement”), under which the Loan Party
[will pledge] [has pledged] to the Collateral Agent, and [will grant] [has
granted] a security interest in favor of the Collateral Agent in, all right,
title and interest of the Loan Party in, to and under any and all (i)
Uncertificated Securities (as defined in the Pledge Agreement), (ii) Partnership
Interests (as defined in the Pledge Agreement) and
(iii) LLC Interests (as defined in the Pledge Agreement), in each case issued
from time to time by [Issuer Name], [Issuer Description] (together with its
successors, the “Issuer”), whether now existing or hereafter from time to time
acquired by the Loan Party (all of such Uncertificated Securities, Partnership
Interests and LLC Interests being herein collectively referred to as the
“Pledged Interests”) to secure the payment and performance of the Finance
Obligations (as defined in the Pledge Agreement). Capitalized terms defined or
otherwise used in the Pledge Agreement and not otherwise defined herein have, as
used herein, the respective meanings provided for therein.
The Loan Party desires that the Issuer enter into this Agreement to perfect the
security interest of the Collateral Agent in the Pledged Interests, to vest in
the Collateral Agent control of the Pledged Interests and to provide for the
rights of the parties under this Control Agreement.
Accordingly, the parties hereto agree as follows:
Section 1.    Control by the Collateral Agent. The Loan Party hereby irrevocably
agrees that, for so long as this Control Agreement remains in effect, the
Collateral Agent shall have exclusive control of the Pledged Interests. In
furtherance of such agreement, the Loan Party hereby irrevocably authorizes and
directs the Issuer, and the Issuer hereby agrees, (i) to comply with any and all
instructions (within the meaning of Section 8-102(a)(12) of the UCC) originated
by the Collateral Agent regarding any or all of the Pledged Interests without
further consent by the Loan Party or any other Person, and (ii) subject to the
provisions of Section 2 of this Control Agreement, (A) not to comply with any
instructions regarding any or all of the Pledged Interests originated by any
Person other than the Collateral Agent or a court of competent jurisdiction and
(B) to distribute as instructed by the Collateral Agent all interest,
redemptions, distributions, dividends and other payments from time to time paid
with respect to any Pledged Interests. In the case of any conflict between any
instruction originated by the Collateral Agent and any instruction originated by
any other Person, the Issuer shall comply only with the instruction originated
by the Collateral Agent.
Section 1.    Maintenance of Pledged Interests. In addition to, and not in lieu
of, the obligation of the Issuer to honor instructions and entitlement orders as
agreed in Section 1 hereof, the Issuer agrees follows:
(a)    Subject to the rights of the Loan Party described herein, the Issuer
agrees that, from and after the date hereof, the Pledged Interests shall be
under the exclusive dominion and control of the Collateral Agent.
(b)    Upon notice by the Collateral Agent, the Issuer shall notify the Loan
Party that

1

--------------------------------------------------------------------------------





EXHIBIT A

the Pledged Interests are subject to the sole control of the Collateral Agent
and, thereafter, the Issuer will not accept any direction or instructions with
respect to the Pledged Interests from any Person other than the Collateral
Agent, unless otherwise ordered by a court of competent jurisdiction.
(c)    Until such time as the Issuer receives a notice of sole control delivered
by the Collateral Agent in accordance with Section 2(b) above, the Loan Party
may exercise all voting rights pertaining to the Pledged Interests.
(d)    Until such time as the Issuer receives a notice of sole control delivered
by the Collateral Agent in accordance with Section 2(b) above, the Loan Party
may direct the Issuer with respect to the distribution of interest, redemptions,
distributions, dividends and other payments on Pledged Interests.
(e)    All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Loan Party by the Issuer
in respect of the Issuer will also be sent to the Collateral Agent at the
address specified on the signature pages hereto:
Section 3.    No Liability of Issuer. This Control Agreement shall not subject
the Issuer to any obligation or liability except as expressly set forth herein.
In particular, the Issuer need not investigate whether the Collateral Agent is
entitled under the Pledge Agreement or otherwise to give an instruction or
notice of sole control.
Section 4.    Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants that:
(a)    Except for the claims and interests of the Collateral Agent and the Loan
Party in the Pledged Interests, the Issuer does not know of any claim to, or
interest in, any Pledged Interests. If any Person asserts any Lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process) against any Pledged Interest, the
Issuer will promptly notify the Collateral Agent and the Loan Party thereof.
(b)    The security interest of the Collateral Agent in the Pledged Interests
has been registered on the books and records of the Issuer.
(c)    There are no other agreements entered into between the Issuer and the
Loan Party with respect to the Pledged Interests, and the Issuer has not entered
into, and until the termination of this Control Agreement will not enter into,
any agreement with any other Person relating to the Pledged Interests pursuant
to which it has agreed or will agree to comply with instructions originated by
such other Person.
(d)    This Control Agreement constitutes a valid and binding agreement of the
Issuer, enforceable against the Issuer in accordance with its terms.
(e)    The pledge by the Loan Party of, and the granting by the Loan Party of a
security interest in, the Pledged Interests to the Collateral Agent does not
violate the charter, by-laws, partnership agreement, operating agreement or any
other agreement governing the Issuer or the Pledged Interests.
(f)    Pledged Interests are fully-paid and nonassessable.
Section 5.    Notices. All notices, requests or other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to

2

--------------------------------------------------------------------------------





EXHIBIT A

such party:
(i)    in the case of the Collateral Agent, at the address as specified on the
signature pages hereto;
(ii)    in the case of the Loan Party, at:

        [Loan Party Notice Address]; and
(iii)    in the case of the Issuer, at:

        [Issuer Notice Address].
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this paragraph and confirmation of receipt is received, (ii) if given by mail,
48 hours after such communication is deposited, certified mail, return receipt
requested, in the mails with appropriate first class postage prepaid, addressed
as aforesaid or (iii) if given by other means, when delivered at the address
specified in this paragraph. Rejection or refusal to accept, or the inability to
deliver because of a changed address of which no notice was given shall not
affect the validity of notice given in accordance with this paragraph.
Section 6.    Conflict with Other Agreements. In the event of any conflict
between this Control Agreement (or any portion hereof) and any other agreement
now existing or hereafter entered into, the terms of this Control Agreement
shall prevail.
Section 7.    Amendments and Waivers. Any provision of this Control Agreement
may be amended, changed, discharged, terminated or waived if, but only if, such
amendment, change, discharge, termination or waiver is in writing and is signed
by the Collateral Agent, the Issuer and the Loan Party.
Section 8.    Successors and Assigns. This Control Agreement shall be binding
upon each of the parties hereto and inure to the benefit of the Collateral Agent
and the Finance Parties and their respective successors and assigns. In the
event of an assignment of all or any of the Finance Obligations, the rights
hereunder, to the extent applicable to the Indebtedness so assigned, may be
transferred with such indebtedness.
Section 9.    Governing Law. This Control Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, except as
otherwise required by mandatory provisions of Law.
Section 10.    Severability.
(a)    All rights, remedies and powers provided in this Control Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all the provisions of this Control Agreement
are intended to be subject to all applicable mandatory provisions of Law which
may be controlling and be limited to the extent necessary so that they will not
render this Control Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.
(b)    If any provision hereof is invalid or unenforceable in any jurisdiction,
then, to the fullest extent permitted by Law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the Finance Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible; and (ii) the invalidity or

3

--------------------------------------------------------------------------------





EXHIBIT A

unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provisions in any other jurisdiction.
Section 11.    Counterparts; Effectiveness. This Control Agreement may be
executed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Control Agreement shall become effective when the Collateral
Agent shall have received counterparts hereof executed by itself, the Issuer and
the Loan Party. This Control Agreement may be transmitted and/or signed by
facsimile or Adobe PDF file and if so transmitted or signed shall, subject to
requirements of Law, have the same force and effect as a manually signed
original and shall be binding on the Collateral Agent, the Issuer and the Loan
Party.


[Signature Pages Follow]







4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Control Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.
LOAN PARTY:    [LOAN PARTY NAME]




By:    ______________________________________
    Name:
    Title:

S-1

--------------------------------------------------------------------------------


COLLATERAL AGENT:    JPMORGAN CHASE BANK, N.A.,




By:    ______________________________________
    Name:
    Title:

[ ]

S-2

--------------------------------------------------------------------------------


ISSUER:    [ISSUER NAME]




By:    ______________________________________
    Name:
    Title:



S-3